Biddle, J.
Suit to recover the balance of the proceeds arising upon the sale of certain railroad bonds, alleged to belong to the appellee, as surviving partner, etc., and sold by the appellant.
Answer, denial and payment. Trial, verdict and judgment for appellee.
The only question presented for our consideration is as to the sufficiency of the evidence to support the verdict.
We have carefully read the evidence in full consultation, and are of the opinion that the preponderance is with the verdict.
The judgment is affirmed, at the costs of the appellant.